REPORTED

  IN THE COURT OF SPECIAL APPEALS

             OF MARYLAND

                  No. 713

         SEPTEMBER TERM, 2014



           JOHN T. MITCHELL


                     v.


     MARYLAND MOTOR VEHICLE
         ADMINISTRATION



      Eyler, Deborah, S.,
      Arthur,
      Kenney, James. A., III (Retired,
                   Specially Assigned),

                           JJ.


      Opinion by Eyler, Deborah, S., J.


Filed: November 25, 2015
          John T. Mitchell applied to the Maryland Motor Vehicle Administration (“MVA”)

for vanity plates bearing the letters MIERDA. The application was granted. Two years

later, the MVA received a complaint from a member of the public about Mitchell’s vanity

plates. It investigated and determined that “mierda” is the Spanish word for “shit.”

Pursuant to a State regulation giving the MVA discretion to deny or rescind vanity plates

that contain profanities, epithets, or obscenities, the MVA rescinded Mitchell’s vanity

plates.

          Mitchell challenged the MVA’s action in a contested case hearing before an

Administrative Law Judge (“ALJ”). The ALJ decided that the MVA properly exercised

its discretion to rescind Mitchell’s vanity plates and that its action did not violate

Mitchell’s First Amendment right to free speech. The Circuit Court for Prince George’s

County upheld the decision, and this appeal followed.

          The novel issues before this Court are whether messages on vanity plates are

government speech or private speech on government property; and if they are the latter,

what degree of government restriction may be imposed on that private speech under the

Free Speech Clause of the First Amendment.1 We hold that Mitchell’s vanity plate

message is private speech on government property, not government speech.          Under

prevailing United States Supreme Court jurisprudence, Maryland vanity plates are a

“nonpublic forum,” in which government restrictions on private speech will pass muster


1
 The First Amendment to the United States Constitution applies to the States through the
Fourteenth Amendment. Gitlow v. New York, 268 U.S. 652 (1925).
under the First Amendment if they are reasonable and viewpoint neutral. As applied in

this case, Maryland’s restriction against profanities, epithets, and obscenities on vanity

plates satisfies that test.

                              FACTS AND PROCEEDINGS

       All vehicles registered in Maryland must display license plates issued to the

vehicle owner by the MVA.          Md. Code (1977, 2012 Repl. Vol.), § 13-411 of the

Transportation Article.2 For most vehicles, license plates must be displayed on the front

and back, so the plates are issued in sets. § 13-410(a). Each set of license plates displays

a unique “registration number” assigned by the MVA. The registration number is made

up of letters, numerals, or a combination of both. § 13-410(b).

       Ordinarily, when a vehicle is registered, the MVA issues the owner a set of

standard base license plates.3 The MVA is authorized to issue various types of special

license plates, instead of the standard base plates, for which the vehicle owner must pay a

fee in addition to the usual registration fee.

       “Personalized registration plates”—known in the vernacular as “vanity plates”—

bear a registration number that the vehicle owner selects, and the MVA then assigns to

the vehicle, instead of assigning a standard registration number. § 13-613(a) and (c). See


2
  Unless otherwise specified, all statutory references in this opinion are to the
Transportation Article.
3
  A purchaser of a new car who is trading in his or her previous vehicle may elect to
transfer the license plates from the old car to the new car. Code of Maryland Regulations
(COMAR) 11.15.11.02 and 11.15.11.03.


                                                 2
also Md. Motor Vehicle Administration, Personalized (Vanity) License Plates,

Maryland.gov,          http://www.mva.maryland.gov/vehicles/licenseplates/personalized-

license-plates.htm (last visited Nov. 9, 2015). A vehicle owner may apply for vanity

plates that display a registration number of no more than seven selected alphanumeric

characters. § 13-613(c)(1). The MVA has discretion to “refuse any combination of

letters and numerals” requested. Id. at (c)(2). Right now, vanity plates cost $50 per year.

Id. at (b).   The fees collected for vanity plates are distributed to the Maryland

Transportation Trust Fund. Id. at (d).

       For the most part, the only difference between vanity plates and standard base

license plates is the personalized registration number. Unlike vanity plates, most of the

other special license plates the MVA is authorized to issue alter the design of the license

plate itself. What we shall call “commemorative plates” are specially designed base

license plates that are alternatives to the standard base license plate. Presently, Maryland

manufactures two commemorative plates: “Chesapeake Bay Plates,” depicting a blue

heron and marsh grass and bearing the slogan “Treasure the Chesapeake,” see § 13-618

and Code of Maryland Regulations (COMAR) 11.15.15.01(A); and “Agricultural Plates,”

depicting a farm scene and bearing the slogan, “Our Farms, Our Future,” see § 13-619.2;

COMAR 11.15.30.01(A). At this time, commemorative plates cost $20 initially, with a

$10 per year renewal fee. See Md. Motor Vehicle Administration, MVA Fee Listing,

Maryland.gov, http://www.mva.maryland.gov/about-mva/fees/index.htm (“MVA Fee

Listing”) (last visited Nov. 9, 2015).



                                             3
       The largest class of special license plates the MVA is authorized to issue are those

that may be obtained by vehicle owners associated with non-profit organizations. We

shall refer to these as “specialty plates.” Specialty plates are custom designed for an

organization to depict its name, initial, emblem, or logo. § 13-619. A vehicle owner who

demonstrates that there are at least 25 other vehicle owners in the same class may make a

request to the MVA to manufacture a proposed specialty plate. § 13-619(c)(2). If the

MVA approves the design for the proposed specialty plate, the plate will be manufactured

and issued to all qualified applicants, for the required fee. The registration numbers on

those specialty plates match the number of owners who have applied for and obtained the

plates. Over 800 specialty plates have been issued by the MVA.4 Presently, the fee for

specialty plates is $25 with a logo and $15 without a logo, with no yearly renewal fee.

See MVA Fee Listing, supra.

       The case at bar involves vanity plates and, to some extent, commemorative plates.

It does not involve specialty plates.

       In 2009, Mitchell accessed the MVA’s website and submitted an on-line

application for vanity plates to be assigned the 7 letters “MIERDA,” and to appear on the

commemorative Agricultural Plate. He paid the vanity plate fee and the commemorative

plate fee. The MVA approved his application and issued his vehicle Agricultural Plates


4
   See Md. Motor Vehicle Administration, Organizational Plates, Maryland.gov,
http://www.mva.maryland.gov/vehicles/specialty-plates/organizational-sp.htm         (last
visited Nov. 9, 2015). This area of the MVA’s website shows all the specialty plates that
have been approved.


                                            4
bearing the registration number “MIERDA.” Mitchell renewed his registration for those

plates in June of 2011.

       In December of 2011, the MVA received a letter from a member of the public

complaining that Mitchell’s vanity plates were inappropriate. This prompted Sharon

Crow, Manager of the MVA’s Motor Carrier and Electronic Services Division, to look up

the word “mierda” on a Wikipedia website. She discovered that “mierda” is the Spanish

word for “shit.” The definition redirected her to a Wikipedia site entitled “Spanish

profanity.” That site gave as the first definition for “mierda” “a noun meaning ‘shit.’”5

       In the ordinary course of operations, Crow’s Division maintains the “objectionable

plate list,” i.e., a list of words and various combinations of characters the MVA has

deemed not acceptable to appear on Maryland license plates, under regulations it has

promulgated. The list is not exhaustive. When the MVA receives information that a

word or combination of characters is not acceptable, it updates the list to so reflect. Often

that information will come from the prisoners who actually make the license plates. At

the relevant time in this case, the employee in Crow’s Division whose job it was to check

vanity plate applications against the objectionable plate list did not speak Spanish.




5
  Collins Spanish Dictionary 373 (Colin Smith et al. eds., 10th ed. 1981), defines
“mierda” as follows:

       mierda nf (tabu) (a) shit (tabu); (fig) filth, dirt. … (b) (fig) es una – he’s a
       shit (tabu); es un don M—he’s a nobody; coger (or pillar) una – to get
       sozzled (sl); ¡vaya Vd a la –! go to hell!


                                              5
       The English word “shit” is on the “objectionable plate list” and was on that list

when Mitchell applied for his vanity plates. The Spanish word “mierda” was not on the

list then, when Mitchell renewed the registration for his vanity plates, or when the MVA

received the complaint about his vanity plates.

       Based on her newly acquired knowledge of the meaning of the Spanish word

“mierda,” Crow decided that Mitchell’s vanity plates should be rescinded. On December

27, 2011, the MVA notified Mitchell by letter that his vanity plates “ha[d] been issued in

error and were being recalled.” The letter cited COMAR 11.15.29.02(D), which states

that the MVA has discretion to rescind a vanity plate that contains profanities, epithets, or

obscenities.6 The MVA informed Mitchell that he could apply for new vanity plates,

which, if available, would be “ordered and issued gratis”; and enclosed a refund

application in case he did not wish to order new vanity plates. The MVA issued Mitchell

“a gratis set of regular plates” for him to use in the meantime.

       By letter of January 31, 2012, Mitchell asked the MVA to “consider reversing its

decision” and to allow him to keep his vanity plates. He argued “that because [his] plates

are” Agricultural Plates, the word “mierda” is “particularly appropriate since our farms

produce a lot of it and use a lot of it to grow our food.” He claimed to have a “First

Amendment right to use the combination of letters of [his] choice to express a message or


6
 As discussed infra, the same regulation, at part (C), gives the MVA discretion to rescind
a vanity plate that contains “a scatological . . . meaning or connotation.” The MVA did
not base its decision to rescind Mitchell’s vanity plates on part (C), for reasons that are
not explained.


                                              6
viewpoint.” In the event the MVA was unwilling to reverse its decision, he requested a

contested case hearing before the Office of Administrative Hearings (“OAH”).7

         The MVA was not persuaded by Mitchell’s letter and the matter was referred to

the OAH. A contested case hearing was held before an ALJ on April 23, 2012. The

MVA was represented by counsel. Mitchell represented himself.8

         Mitchell was the sole witness in his case. He testified that he was born in Chile

and is fluent in Spanish. He opined that “mierda” does not “mean exclusively shit”; it

also means “[c]ompost or trash, or good for nothing.” He claimed that he chose the word

“mierda” for his vanity plates “to support agriculture.” He “was just getting down to

earth of saying that we ought to go more with the earth and the compost.” Mitchell

agreed that “mierda” is a Spanish word that can be understood to mean “shit.”

         Crow was the only MVA witness. She testified about the MVA’s process for

issuing vanity plates, the “objectionable plate list,” the complaint about Mitchell’s vanity

plates, her Wikipedia search of the word “mierda,” and the MVA’s ultimate decision to

rescind Mitchell’s vanity plates. A print-out of Crow’s Wikipedia search was introduced

into evidence, without objection.


7
    COMAR 11.15.29.05 states:

         An organization or individual whose preferred letters, numbers, emblems,
         terms, symbols, logos, or a combination of them are disapproved by the
         [MVA] under this chapter is entitled to a hearing before the [OAH]
         pursuant to the Administrative Procedures Act.
8
    Mitchell is a lawyer. He is a member of the District of Columbia bar.


                                              7
      On July 17, 2012, the ALJ issued her written decision. In her findings of fact, she

explained that, pursuant to COMAR 11.15.29.02(D), the MVA “may refuse to issue or

rescind issuance of a registration plate containing . . . profanities, epithets, or

obscenities.” She recognized “that the term ‘mierda’ has many alternative definitions, a

number of which are not obscene or profane,” but nevertheless found:

      [T]he MVA reasonably exercised its discretion under section 13-613 . . . to
      rescind issuance of [Mitchell]’s personalized license plates. [Mitchell] may
      feel comfortable driving around in a car labeled with what many Spanish-
      speaking individuals might consider obscene under at least one definition.
      Nevertheless, a government agency such as the MVA is justified in
      choosing not to officially support such action. Furthermore, the First
      Amendment does not require [them] to do otherwise.

In her “Conclusions of Law,” the ALJ ruled that the MVA had properly recalled

Mitchell’s vanity plates under section 13-613 and COMAR 11.15.29.02(D).

      Mitchell filed a petition for judicial review in the Circuit Court for Prince

George’s County. Oral arguments were scheduled for July 19, 2013. On that date,

counsel appeared on behalf of the MVA. Mitchell did not appear. The circuit court

issued an order affirming the MVA’s final decision to recall Mitchell’s vanity plates.

The order was entered on the docket on August 5, 2013.

      In the meantime, on July 23, 2013, Mitchell filed a motion to vacate the judgment

and reopen the case.9 The court denied the motion by order entered on May 8, 2014.




9
 Mitchell represented that he had been under the misimpression that the July 19, 2013
hearing was to begin at 4:00 p.m., when in fact it was scheduled earlier than that.


                                           8
Mitchell filed a timely notice of appeal to this Court. He poses three questions, which we

have reordered and reworded:

      I.     Was there substantial evidence in the record to support the MVA’s finding
             that the Spanish word “mierda” is obscene?

      II.    Did the MVA violate its own regulation when it rescinded his vanity
             plates?

      III.   Did the MVA violate his First Amendment right to freedom of speech by
             rescinding his vanity plates?

                               STANDARD OF REVIEW

      In an appeal from a judgment of the circuit court in a judicial review action “[w]e

review only the decision of the administrative agency itself.” Howard Cty. Dep’t of Soc.

Servs. v. Linda J., 161 Md. App. 402, 407 (2005); accord Comptroller v. Science

Application Int’l Corp., 405 Md. 185, 192 (2008). We “do not evaluate the factual

findings and conclusions of law made by the circuit court.” Tabassi v. Carroll Cty. Dept.

of Soc. Servs., 182 Md. App. 80, 86 (2008). “In reviewing the agency decision, which is

deemed prima facie correct, [we] must view it in the light most favorable to the agency.”

Motor Vehicle Admin. v. Lindsay, 309 Md. 557, 563 (1987).

             We apply a limited standard of review and will not disturb an
      administrative decision on appeal if substantial evidence supports factual
      findings and no error of law exists.           [I]f the issue before the
      administrative body is fairly debatable, that is, that its determination
      involved testimony from which a reasonable man could come to different
      conclusions, the courts will not substitute their judgment for that of
      the administrative body. We are under no constraint, however, to affirm an
      agency decision premised solely upon an erroneous conclusion of law.

Tabassi, 182 Md. App. at 86 (citations and internal quotation marks omitted).


                                            9
                                    DISCUSSION

                                           I.

      Focusing on the ALJ’s use of the word “obscene” in her opinion, Mitchell

contends there was not substantial evidence in the record to support the ALJ’s finding

that the MVA’s recall of his vanity plates was permissible under COMAR

11.15.29.02(D). He maintains that our review is limited to whether there was substantial

evidence to support the ALJ’s finding that his vanity plates properly were recalled

because “mierda” is an obscenity. He asserts that “mierda” does not meet the definition

of an obscenity under Maryland constitutional law, and therefore the ALJ’s decision

cannot be upheld.10

      The MVA counters that the ALJ did not restrict her decision to a finding that the

word “mierda” is an obscenity. Rather, she concluded that the vanity plates violated

10
  “Obscene,” as defined in Maryland Code (2002, 2012 Repl. Vol.), section 11-203(a)(5)
of the Criminal Law Article (“CL”), precisely tracks the definition of that term adopted
by the United States Supreme Court in Miller v. California, 413 U.S. 15, 24 (1973). The
Maryland definition is:

      (i) that the average adult applying contemporary community standards
      would find that the work, taken as a whole, appeals to the prurient interest;
      (ii) that the work depicts sexual conduct [as specified in CL section 11-
      203(b)] in a way that is patently offensive to prevailing standards in the
      adult community as a whole with respect to what is suitable material; and
      (iii) that the work, taken as a whole, lacks serious artistic, educational,
      literary, political, or scientific value.

Obscene material is not protected by the First Amendment. Miller, 413 U.S. at 23.




                                           10
COMAR 11.15.29.02(D) generally, and therefore her decision encompassed a finding

that the word “mierda” is a profanity.11 The MVA maintains that there was substantial

evidence to support a finding that “mierda” is a profanity. It also maintains that there

was substantial evidence to support a finding that “mierda” is an obscenity.

       The MVA’s letter to Mitchell stated that it was rescinding his vanity plates

pursuant to COMAR 11.15.29.02(D), which, as mentioned, provides that license plates

containing “profanities, epithets, or obscenities, [are] not . . . acceptable.”    In her

discussion, the ALJ stated “that the term ‘mierda’ has many alternative definitions, a

number of which are not obscene or profane,” and concluded that the MVA properly

recalled Mitchell’s vanity plates pursuant to COMAR 11.15.29.02(D).             The ALJ’s

additional comment that “many Spanish-speaking individuals might consider [mierda] to

be obscene,” does not change the fact that she ruled on the basis of COMAR

11.15.29.02(D) generally. Thus, the ALJ’s decision was not limited to a finding that

“mierda” is an obscenity. It included a finding that “mierda” is a profanity.

       The Wikipedia definition of “mierda” as a Spanish profanity meaning “shit” and

Mitchell’s own testimony that the word can be understood to mean “shit” were




11
  Although some profanities may be obscenities, profanities more broadly include words
that are irreverent, blasphemous, ribald, impious, irreligious, or wicked. The Oxford
English Dictionary 570 (2d ed. 1989).




                                            11
substantial evidence to support the ALJ’s finding that the MVA acted in accordance with

COMAR 11.15.29.02(D) in rescinding Mitchell’s vanity plates.12

                                            II.

       COMAR 11.15.29.04 states:

       A complaint that a plate violates the conditions of Regulation [11.15.29].02
       of this chapter may cause the [MVA] to review the matter, but may not by
       itself serve as a basis for a determination that the conditions of Regulation
       [11.15.29].02 of the chapter have been violated.

       Mitchell contends the MVA violated this regulation by rescinding his vanity plates

based on a single complaint. The State responds that “the MVA did not rely on [the]

complaint alone. Instead, it was only after the MVA conducted an investigation and did

independent internet research that it concluded the plate violated its regulations and

issued a recall notice.”

       This issue was not raised before the ALJ, or decided by her. In any event, there is

no merit to it. The MVA did not issue its notice rescinding Mitchell’s vanity plates

immediately upon receiving the complaint about them. On the contrary, after receiving

the complaint, the MVA conducted an investigation into the meaning of the word

“mierda” and determined that it is a Spanish profanity that translates into the English




12
   In his brief, Mitchell complains about the veracity of Wikipedia as a source.
(Wikipedia articles are “written collaboratively by largely anonymous volunteers.”
Wikipedia: About, https://en.wikipedia.org/wiki/Wikipedia:About (Nov. 23, 2015)). As
noted, at the hearing, he did not object to the admission of the Wikipedia entry into
evidence.



                                            12
word “shit.” On that basis, not on the basis of the single complaint, the MVA rescinded

Mitchell’s vanity plates. The MVA did not violate its own regulation by doing so.

                                             III.

       Mitchell’s main contention in this appeal is that the State of Maryland, through the

MVA, violated his First Amendment right to freedom of speech by rescinding his vanity

plates so he no longer can express his MIERDA message on them. He argues that a

vanity plate message is private speech on government property and therefore is protected

by the First Amendment; that vanity plates are a public forum created by statute for

private speech; and that government restriction on private speech in a public forum only

may be upheld if it is necessary to serve a compelling State interest, is narrowly drawn to

achieve that interest, and is viewpoint neutral. He maintains that COMAR

11.15.29.02(D), as applied to his case, does not satisfy that strict scrutiny standard.13

       The MVA counters that a message communicated on a vanity plate is speech by

the government, not by the vehicle owner; and because the Free Speech Clause of the

First Amendment does not apply to government speech, the State did not violate, and

could not have violated, Mitchell’s First Amendment rights by rescinding his MIERDA

vanity plates. Alternatively, if a message on a vanity plate is private speech on

government property, the vanity plate is a “nonpublic forum” in which the government

may restrict speech so long as it acts reasonably and in a viewpoint neutral manner in


13
  Mitchell does not make a facial challenge to the validity of section 13-613 or COMAR
11.15.29.02(D).


                                              13
doing so. The MVA takes the position that the State’s prohibition against vanity plates

that display profanities, epithets, or obscenities meets that standard and it acted properly

by rescinding Mitchell’s vanity plates bearing the Spanish word for “shit.”

                                            (a)

       “The Free Speech Clause [of the First Amendment] restricts government

regulation of private speech; it does not regulate government speech.” Pleasant Grove

City v. Summum, 555 U.S. 460, 467 (2009). Accordingly,

       government statements (and government actions and programs that take the
       form of speech) do not normally trigger the First Amendment rules
       designed to protect the marketplace of ideas. Instead, the Free Speech
       Clause helps produce informed opinions among members of the public,
       who are then able to influence the choices of a government that, through
       words and deeds, will reflect its electoral mandate.

Walker v. Texas Div., Sons of Confederate Veterans, Inc., ___ U.S. ___, ___, 135 S. Ct.

2239, 2245–46 (2015) (citations omitted). In Walker, which we shall discuss in depth

below, the Supreme Court held that specialty plates are government speech, and,

consequently, government regulation of what is depicted on them does not implicate the

First Amendment free speech rights of the vehicle owners who obtain them.

       By contrast, the First Amendment does apply to private speech on government

property. It is well-established, however, that “the government need not permit all forms

of speech on property it owns and controls.” Int’l Soc’y for Krishna Consciousness, Inc.

v. Lee, 505 U.S. 672, 678 (1992). Whether and to what extent the government may

restrict private speech on its property depends upon “the physical characteristics of the

forum in question, the nature of its use (including its location and purpose), and the


                                            14
government’s intent in constructing the space.” Perez v. Hoblock, 368 F.3d 166, 172 (2d

Cir. 2004). The analytical framework for deciding whether government regulation of

private speech on government property violates the Free Speech Clause of the First

Amendment is known as the “forum doctrine.” Hotel Emp. & Rest. Emp. Union, Local

100 of New York, N.Y. & Vicinity, AFL CIO v. New York Dep’t of Parks and Recreation,

311 F.3d 534, 544 (2d Cir. 2002).

       Under the forum doctrine, there are three types of public fora. A “traditional

public forum is property, such as a public street or a park, that ‘by long tradition or by

government fiat . . . ha[s] been devoted to assembly and debate.’” Perry v. McDonald,

280 F.3d 159, 166 (2d Cir. 2001) (quoting Perry Educ. Ass’n v. Perry Local Educ. Ass’n,

460 U.S. 37, 45 (1983)). These properties “traditionally have been available for public

expression” and “the free exchange of ideas,” Hotel Emp., 311 F.3d at 544, and they

“exist ‘regardless of the government’s intent’ to create or not to create a forum for

speech.” Sons of Confederate Veterans, Inc. v. Comm’r of the Va. Dept. of Motor

Vehicles, 288 F.3d 610, n.10 (4th Cir. 2002) (citing Ark. Educ. Television Comn’n v.

Forbes, 523 U.S. 666, 678 (1998)). “Government restrictions on speech in a traditional

public forum are subject to strict scrutiny” review, i.e., they must be “‘necessary to serve

a compelling state interest [and] narrowly drawn to achieve that interest.’” Perry v.

McDonald, 280 F.3d at 166 (quoting Cornelius v. NAACP Legal Def. & Educ. Fund, Inc.,

473 U.S. 788, 800 (1985)).

       A “designated public forum” “exists where ‘government property that has not

traditionally been regarded as a public forum is intentionally opened up for that

                                            15
purpose.’” Walker, 135 S. Ct. at 2250 (quoting Summum, 555 U.S. at 469). In such a

public forum, there is a full range of expressive activity, just as there is in a traditional

public forum. Hotel Emp., 311 F.3d at 545. Finally, a “limited public forum” exists

when “a government has ‘reserv[ed a forum] for certain groups or for the discussion of

certain topics.’” Walker, 135 S. Ct. at 2250 (quoting Rosenberger v. Rector and Visitors

of Univ. of Va., 515 U.S. 819, 829 (1995)).

       Because in the case of a designated public forum and a limited public forum, the

government intentionally has created a forum for free expression by members of the

public, regulation of speech in those fora, like regulation of speech in a traditional public

forum, must satisfy the strict scrutiny standard. Perry v. McDonald, 280 F.3d at 166.

       The forum doctrine also recognizes what is known as a “nonpublic forum.” “A

‘nonpublic forum’ is a ‘property that the government has not opened for expressive

activity by members of the public.’” Perez, 368 F.3d at 172–73 (quoting Hotel Emp., 311

F.3d at 356). “In a nonpublic forum, the government ‘reserve[s] eligibility for access to

the forum to a particular class of speakers, whose members must then, as individuals,

‘obtain permission’ . . . to use it.’” Sons of Confederate Veterans, Inc., 288 F.3d at n.10

(quoting Ark. Educ. Television Comm’n, 523 U.S. at 679). A nonpublic forum “exists

‘[w]here the government is acting as a proprietor, managing its internal operations.’”

Walker, 135 S. Ct. at 2251 (quoting Int’l Soc’y for Krishna, 505 U.S. at 678).

Government regulation of speech in a non-public forum is not subject to strict scrutiny

review. “The government may impose restrictions on speech in a nonpublic forum as



                                              16
long as these restrictions are reasonable and viewpoint-neutral.” Perry v. McDonald, 280

F.3d at 166.

                                                (b)

         In deciding whether vanity plate messages are government speech, we first look

for guidance to the Supreme Court’s decision in Walker v. Texas Division, Sons of

Confederate Veterans, Inc., 135 S. Ct. 2239 (2015). As noted, Walker involved specialty

plates, not vanity plates. Nonetheless, it is a very recent decision and is the first time in

almost 40 years the Supreme Court has addressed a First Amendment Free Speech Clause

challenge in the context of license plates.14

         In Walker, the Texas Division of the Sons of Confederate Veterans (“SCV”)

submitted a proposal to the Texas Department of Motor Vehicles Board (“Board”) for a

specialty plate design featuring a graphic of the Confederate flag. The Board rejected the

proposal on the ground that many people would find the design offensive. The SCV

challenged that decision in federal district court, which entered judgment in favor of the

Board.     The Court of Appeals for the Fifth Circuit reversed, holding that “Texas’s

specialty license plate designs are private speech and that the Board, in refusing to

14
  The last such case was Wooley v. Maynard, 430 U.S. 705 (1977), which concerned
compelled speech. The State of New Hampshire’s standard license plates bore the motto
“Live Free or Die,” and it was a crime to cover the motto on a license plate. The
petitioners found the motto morally offensive and contrary to their religious beliefs.
They covered the motto on their license plates, and were charged criminally for doing so.
The Supreme Court held that the law could not be enforced, because the State may not
constitutionally require an individual to participate in disseminating an ideological
message by displaying it on his private property (i.e., his vehicle) in a manner and for the
express purpose that it be observed and read by the public. Id. at 713.


                                                17
approve SCV’s design, engaged in constitutionally forbidden viewpoint discrimination.”

Walker, 135 S. Ct. at 2245.

      The Supreme Court granted Texas’s petition for writ of certiorari and, in a 5 to 4

decision, reversed. The Court held that “specialty license plates issued pursuant to

Texas’s statutory scheme convey government speech[,]” and, because “[w]hen

government speaks, it is not barred by the Free Speech Clause from determining the

content of what it says[,]” there could be no First Amendment violation. Id. at 2245–

46.15 The Court articulated three primary grounds for its holding.

      First, since 1928, when Idaho introduced a standard base license plate

“proclaim[ing] ‘Idaho Potatoes’ and featur[ing] an illustration of a brown potato,” “States

have used license plate slogans to urge action, to promote tourism, and to tout local

industries.” Id. at 2248. Thus, by history and tradition, license plates have been used by

State governments for government expression.

      Second, license plates are governmental in nature, as “is clear from their faces,”

id., and, by serving the dual governmental purposes of vehicle registration and

identification, they “are, essentially, government IDs.” Id. at 2249. Because “issuers of

ID[s] ‘typically do not permit’ the placement on their IDs of ‘message[s] with which they

do not wish to be associated[,]’” id. (quoting Summum, 555 U.S. at 471), “‘persons who

observe’ designs on IDs ‘routinely—and reasonably—interpret them as conveying some


15
   The Supreme Court used the term “specialty plate” in the exact same way we are using
it here.


                                            18
message on the [ID issuer’s] behalf.’” Walker, 135 S. Ct. at 2249 (quoting Summum, 555

U.S. at 471). Consequently, license plate designs “‘are often closely identified in the

public mind with the [State].’” Walker, 135 S. Ct. at 2248 (alternation in original)

(quoting Summum, 555 U.S. at 472). A vehicle owner who seeks a specialty plate likely

“intends to convey to the public that the State has endorsed that message”; and will

obtain a specialty plate, instead of simply affixing a bumper sticker to his vehicle,

because “Texas’s license plate designs convey government agreement with the message

displayed.” Walker, 135 S. Ct. at 2249.

       Finally, States exercise “direct control” “over the messages conveyed on [their]

specialty plates.” Id. In Texas, “[t]he Board must approve every specialty plate design

proposal before the design can appear on a Texas plate.” Id. “Texas has effectively

controlled the messages [conveyed on specialty plates] by exercising final approval

authority over their selection.” Id. (citations and internal quotation marks omitted).

       In summary,

       Texas, through its Board, selects each design featured on the State’s
       specialty license plates. Texas presents these designs . . . on government-
       issued IDs that have traditionally been used as a medium for government
       speech. And it places the designs directly below the large letters
       identifying “TEXAS” as the issuer of the IDs. “The [designs] that are
       accepted, therefore, are meant to convey and have the effect of conveying a
       government message, and they thus constitute government speech.”
       [Summum, 555 U.S.] at 472.

Id. at 2250 (first alteration in the original).

       The Walker Court went on to observe that specialty plates do not fit within any of

the fora recognized for private speech on government property, under the forum doctrine,


                                                  19
a point that in its view lent additional support to their being government speech.

Obviously, license plates are not a traditional public forum. The final authority the State

of Texas wields over each specialty plate design “militates against a determination that

Texas has created a public forum.” 135 S. Ct. at 2251. Texas’s “ownership” of each

specialty plate design makes it “particularly untenable that the State intended specialty

plates to serve as a forum for public discourse.” Id. And the facts that license plates

“traditionally have been used for government speech, are primarily used as a form of

government ID, and bear the State’s name[,]” “indicate that Texas explicitly associates

itself with the speech on its plates.” Id. Finally, specialty plates are not a nonpublic

forum for private speech because “Texas is not simply managing government property,

but instead is engaging in expressive conduct.” Id.

      The Walker Court made clear that its analysis and holding “concerned only . . .

specialty license plates,” and that it was not addressing whether messages on vanity

plates are government speech. Id. at 2244. That is the question we face here.

      Only a handful of courts across the country have adjudicated First Amendment

challenges to government restrictions on vanity plate messages, either facially or as-

applied. Of the cases decided before Walker, most make no mention of government

speech. Instead, the courts analyze the First Amendment challenges under the forum

doctrine, deciding implicitly that the messages are not government speech. See Perry v.

McDonald, 280 F.3d 159 (vanity plates are a nonpublic forum; State of Vermont did not

act unreasonably or discriminate based on viewpoint by revoking vehicle owner’s

“SHTHPNS” vanity plate); Lewis v. Wilson, 253 F.3d 1077 (8th Cir. 2001) (statute

                                            20
allowing State agency to deny vanity plate application on ground that requested message

is “contrary to public policy” gives agency unfettered discretion over content of message,

in violation of First Amendment, regardless of which forum applies); Montenegro v. N.H.

Div. of Motor Vehicles, 166 N.H. 215 (2014) (regulation permitting State agency to deny

vanity plate application when the message sought is one that “a reasonable person would

find offensive to good taste” is unconstitutionally vague on its face, in violation of First

Amendment, regardless of whether vanity plates are a public or nonpublic forum);

Higgins v. Driver and Motor Vehicle Serv. Branch (DMV), 335 Or. 481 (2003) (under

federal First Amendment case law, vanity plates are a nonpublic forum; Oregon vehicle

administration rule prohibiting vanity plates that refer to alcoholic beverages or

controlled dangerous substances is reasonable in light of the purposes of the forum and is

viewpoint neutral);16 Kahn v. Dep’t of Motor Vehicles, 16 Cal. App. 4th 159 (Ct. of App.,

2d Dist., Div. 1, Cal. 1993) (by allowing vanity plate messages, the State has not altered




16
   The Oregon Supreme Court, in Higgins v. Driver and Motor Vehicle Service Branch
(DMV), 335 Or. 481 (2003), agreed with the First Amendment forum analysis of the
Oregon Court of Appeals, in Higgins v. Driver and Motor Vehicle Services Branch
(DMV), 170 Or. App. 542 (2000) (en banc). In the case at bar, the MVA relies upon the
Oregon Court of Appeals’s Higgins opinion, arguing that it holds that messages on vanity
plates are government speech. That court held that such messages are “state
communication,” but did so solely as a matter of Oregon state constitutional law. Id. at
547.




                                            21
the nature of license plates as identifying mechanisms nor has it opened a forum for the

free expression of ideas).17

       Matwyuk v. Johnson, 22 F. Supp. 3d 812 (W.D. Mich., N. Div. 2014), is the

exception. There, the federal district court expressly addressed whether vanity plate

messages are government speech. The case consolidated two facial challenges to a

Michigan statute prohibiting vanity plates “that might carry a connotation offensive to

good taste.” Mich. Comp. Laws § 257.803(b) (2011). One vehicle owner’s request for

the vanity plates “INF1DEL” was turned down on that basis. He argued that other vanity

plates voicing religious sentiments had been approved, and that his proposed message

was similar in that it communicated that he did not follow any religion. The other vehicle

owner’s request for the vanity plates “WAR SUX” was turned down, on the same basis.

He argued that he was an anti-war activist, and he wished to use his vanity plates to

express his view about war.

       The court concluded that messages on vanity plates “cannot reasonably be

considered government speech.” Matwyuk, 22 F. Supp. 3d at 823.

        In contrast to [specialty plates], the individuals who apply for Michigan
        personalized [vanity] license plates – not the government – determine the
        message. . . . The fact that license plates remain the property of the state .

17
   In Byrne v. Rutledge, 623 F.3d 46 (2d Cir. 2010), the question whether vanity plate
messages are government speech was raised for the first time on appeal. Because it had
not been raised in the district court, the Second Circuit declined to address it. Relying on
its prior decision in Perry v. McDonald, 280 F.3d 159 (2d Cir. 2001), the court classified
vanity plates as a nonpublic forum. It held that the State of Vermont acted unreasonably
and committed viewpoint discrimination by banning all vanity plate letter and number
combinations referring to a religion or deity.


                                             22
        . . is not controlling because the Sixth Circuit has held that private
        speech is not transformed into government speech simply because it
        occurs on government property. Miller v. City of Cincinnati, 622 F.3d
        524, 537 (6th Cir. 2010). Michigan’s only role in the process [of issuing
        vanity plates], other than collecting the license fee and issuing the
        physical plate, is to determine whether the proposed combination [of
        letters and numerals] “might carry a connotation offensive to good taste
        and decency.” Moreover, each [vanity] plate . . . is unique to the
        applicant, because duplicates are prohibited.

Id. at 823–24 (some citations omitted). The court agreed with the challengers that the

regulation in question was facially unconstitutional, because it was overly broad,

permitting the State to deny a vanity plate application “based on viewpoint” and

conferring unbridled discretion upon the State as decision-maker. Id. at 824.

       Since Walker was decided, one state supreme court has adjudicated a First

Amendment challenge to government restrictions of vanity plate messages.               In

Commissioner of the Indiana Bureau of Motor Vehicles v. Vawter, ___ N.E. 3d ___, No.

49S00-1407-PL-494, 2015 WL 6777765, *1 (Ind. Nov. 6, 2015), the Supreme Court of

Indiana held that vanity plate messages are government speech, not private speech, and

therefore the First Amendment free speech rights of the vehicle owners who seek vanity

plates are not implicated. We shall discuss Vawter and the other relevant vanity plate

cases infra.

                                           (c)

       In 1910, the General Assembly enacted legislation requiring all vehicles registered

in Maryland to display license plates. See Laws of Maryland, 1910, Ch. 207, as codified

in Md. Code (1911), Art. 56, § 142 (effective date Apr. 15, 1910). Until the early 1960s,

the Maryland standard base license plate was the only license plate issued to vehicle
                                           23
owners. It was barebones, displaying a registration number, the year, and the word

“Maryland.” See James K. Fox, License Plates of the United States: A Pictorial History

1903-To The Present (Interstate Directory Pub. Company, Inc., 1997) (“Fox”).18

Beginning in the early 1960s, the General Assembly authorized the MVA to issue simple

specialty plates for members of the Veterans of Foreign Wars, Laws of Maryland, 1963,

Ch. 823, as codified in Md. Code (1957), Art. 66½, § 32(f), 1964 Cum. Supp. (effective

date June 1, 1963); Disabled American Veterans, Laws of Maryland, 1967, Ch. 402, as

codified in Md. Code (1957), Art. 66½, § 32(g), 1968 Cum. Supp. (effective date June 1,

1967); and the American Legion, Laws of Maryland, 1967, Ch. 455, as codified in Md.

Code (1957), Art. 66½, § 32(h), 1968 Cum. Supp. (effective date June 1, 1967). The

registration numbers for those plates bore the organizations’ initials followed by a

number specific to the vehicle owner. In the early 1990s, the MVA began issuing

specialty plates, i.e., those bearing graphic designs and logos for the organizations for

which the plates were prepared.

      The first State to authorize vanity plates was Pennsylvania, in 1931. See Ronald

Ahrens, The Lost History of License Plates, Automobilemag.com (July 4, 2014)



18
   As is plain from the title and publication date, the Fox book only covers license plates
through 1997. There are avid license plate collectors throughout the country, many of
whom display license plates on websites on the internet. The most complete and detailed
website with respect to Maryland license plates is R. Kretschmer, Maryland License
Plates Index, Ricksplates.com (Mar. 29, 2015) http://www.ricksplates.com/maryland/
(“Rick’s Plates”). This website displays photographs of all Maryland license plates from
1910 to the present.



                                            24
http://www.automobilemag.com/features/magazine/1407-the-lost-history-of-license-

plates/. By the 1960s vanity plates had gained in popularity and were a well-known

cultural   phenomenon.      See   License     Plates   History,   Licenseplates.tv   (2015)

http://www.licenseplates.tv/history.html.19 More important from the standpoint of State

governments, they were a lucrative revenue-producing mechanism.

       In 1971, the General Assembly enacted vanity plate legislation. See Laws of

Maryland, 1971, Ch. 638, as codified in Md. Code (1957, 1970 Rep. Vol.), Art. 66½, § 3-

606 (1971 Cum. Supp.) (effective date July 1, 1971). Entitled “Special registration plates

generally,” section 3-606 authorized the MVA’s predecessor agency, upon application of

a passenger vehicle owner and payment by the owner of a designated fee, to issue license

plates “upon which shall be inscribed a combination of not more than six (6) letters and

numbers . . . selected by the vehicle owner.” Id. at (a). It further provided that the

predecessor agency “shall reserve the right to refuse any combination of letters and

numbers at his discretion and may adopt reasonable rules and regulations for the issuance

of such plates and for carrying out the provisions of this section.” Id.20


19
   One of popular culture’s most notable vanity plate depictions appeared in the 1964
James Bond film Goldfinger, in which the antagonist drove a vehicle bearing the vanity
plate “AU 1,” representing the chemical symbol for gold. Internet Movie Database,
Goldfinger Trivia, IMDB (2015) http://www.imdb.com/title/tt0058150/trivia.
20
   The 1971 legislation was not the first of its kind in Maryland. In 1953, Laws of
Maryland, Ch. 533 the General Assembly enacted a new subsection (e) to Md. Code
(1951), Art. 66½, § 30, entitled “Special Registration plates with requested combinations
of letters and numerals.” The law provided that the MVA’s predecessor agency “may,
upon payment of [a specialized fee] . . . issue to any applicant registration plates upon

                                                           Continued…
                                             25
       In 1977, Article 66½ of the Maryland Code was repealed and recodified. Section

3-606 became section 13-613 of the new Transportation Article. Its title was changed to,

“Personalized registration plates for Class A (passenger) vehicles.” It provided, as it does

today, that a vehicle owner “may apply . . . for the assignment to that vehicle of a special,

personalized registration number.” § 13-613(a).21 According to the Revisor’s note, the

word “personalized” was added to the title and body of section 13-613 “to distinguish

more clearly between the special plates issued under this section and those issued under

other provisions of this part.” In other words, the statute was reworded to clarify the

distinction between vanity plates and specialty plates.22

       COMAR 11.15.07.01 details the “Application Requirements” for a vanity plate.

Among them are that the vanity plate message requested consist of no more than seven

characters, including letters, numbers, and spaces; letters shall be of the English

language; numerals shall be cardinal numbers; and a “symbol, diagram, dash, slash, or

…continued
which shall be displayed any combination of letters and/or numerals requested by the
applicant and approved by the [agency].” In 1957, the General Assembly repealed
section 30(e). Laws of Maryland, Ch. 472. In Senate Bill 390, the reason given for
repealing the 1953 law was that “the experience in other states has shown that special
registration plates has brought chaos and confusion in the administration of motor vehicle
registration” and the financial and administrative burden to the State occasioned by
allowing the special plates outweighed the benefit to the State.
21
  In 1977, only owners of passenger vehicles could apply for vanity plates. That was
expanded over the years, and the statute now permits owners of many other types of
vehicles to apply for vanity plates.
22
  Section 13-613(c)(1) increased the number of characters that may be used on a vanity
plate to 7; that language remains the same today as well.


                                             26
other character” may not be requested. Id. at (B)(3). The MVA has discretion to refuse

to issue, or to rescind, a vanity plate that duplicates an existing registration numbering

system; contains a combination of letters that designates or abbreviates an official

organization (for example, the DOT or ICC); is identical to an already existing Maryland

vanity plate; or seeks to secure use of the characters “for fraudulent purposes.” Id. at (C).

       By additional regulation, the MVA has specified the grounds on which it “may

refuse to issue or rescind the issuance of” any license plate, including a vanity plate:

        The [MVA] may refuse to issue or rescind the issuance of a registration
        plate containing letters, numbers, emblems, terms, symbols, logos, or a
        combination of them which:

        A. Is identical to one already issued by the [MVA];
        B. Is being requested for a fraudulent or deceptive purpose;
        C. Has a scatological or sexual meaning or connotation;
        D. Contains profanities, epithets, or obscenities;
        E. Communicates a message of any kind about any of the following
           characteristics of a group of people:
              (1) Race,
              (2) Ethnic or national origin,
              (3) Color,
              (4) Religion,
              (5) Disability, or
              (6) Sexual orientation;
        F. Makes reference to the commission of illegal acts; or
        G. Contains any other combination that the Administrator [of the MVA]
           finds unacceptable within the law.
COMAR 11.15.29.02.

                                               27
         Maryland’s standard base license plates never have displayed a State slogan.23

Until 2010, these license plates were quite simple, displaying only the word “Maryland”

and, until 1971, when removable stickers—or “validation tabs”—came to be used to

show the expiration date, that date. See Laws of Maryland, 1970, Ch. 534 as codified in

Md. Code (1957, 1970 Repl. Vol.), Art. 66½, § 3-410(c) (effective date Jan. 1, 1971).

See also R. Kretschmer, A Pictorial History of Maryland License Plates; Passenger Car

Plates      Dated    1954     to   Present,        Ricksplates.com   (Oct.     17,   2015)

http://www.ricksplates.com/maryland/mdpass2.htm (“Rick’s Plates”). The standard base

license plate adopted for use in 1986 displayed a small graphic depiction of the State

shield in the middle. Id. Vanity plates issued on that standard base plate did not include

the State shield, however. Id. In early 2005, a legend for the State of Maryland’s website

(www.maryland.gov) was added to the bottom of that standard base plate. For a few

months, vanity plates issued on that plate also bore that legend.            The MVA then

eliminated the website legend for vanity plates. Id.

23
   The Maryland standard base license plate for 1934 bore the word “Tercentenary,”
honoring Maryland’s 300th anniversary. Then, from 1942 to 1947, the standard base plate
bore the words “Drive Carefully,” which is not a State slogan in that it does not concern
Maryland in particular. See Rick’s Plates, A Pictorial History of Maryland License
Plates; Passenger Car Plates Dated 1910 to 1953 (Mar. 24, 2015)
http://www.ricksplates.com/maryland/mdpass1.htm. Examples of State slogans on
standard base license plates are: Arizona, 1940Present (“Grand Canyon State”); Idaho,
1957Present (“Famous Potatoes”); Delaware, 1963Present (“The First State”); and
Wisconsin, 1940Present (“America’s Dairyland”). See Rick’s Plates, Gallery of
Current U.S. License Plates (Sept. 14, 2015) http://www.ricksplates.com/uscurrent.htm;
see also James K. Fox, License Plates of the United States: A Pictorial History 1903-To
The Present (Interstate Directory Pub. Company, Inc., 1997).



                                              28
      Maryland’s current standard base license plate, adopted effective June 14 (Flag

Day), 2010, has a “War of 1812” theme.24 The plate depicts the American flag flying

over Fort McHenry on one side, and bombs bursting in air on the other side. The word

“Maryland” appears in blue at the top of the plate with the words “War of 1812” beneath

it, in red.   The legend for a Maryland website devoted to the War of 1812,

www.starspangled200.org, appears on the bottom of the plate. Vanity plates obtained

after June 14, 2010, are issued on the “War of 1812” standard issue license plate, unless

they are requested to appear on a commemorative plate.25

      Maryland standard base license plates and commemorative plates are

manufactured so the characters that form the registration number follow a predetermined


24
  Because license plates can be transferred upon the purchase of a new car, see note 3,
supra, there are many Maryland vehicles that still display the 1986-2009 standard base
plates, including vanity plates.
25
   From the time Maryland began issuing commemorative plates, in 1976, vanity plates
have been issued on them if requested and if both fees are paid. Maryland’s first
commemorative plate, honoring the country’s Bicentennial, was issued from December
1975 to February 1977. See Rick’s Plates, A Pictorial History of Maryland License
Plates; Passenger Car Plates Dated 1954 to Present (Oct. 17, 2015)
http://www.ricksplates.com/maryland/mdpass2.htm. Like all commemorative plates, it
could be obtained, for a fee, as an alternative to the standard base license plate. The
Bicentennial commemorative plate bore the word “BICENTENNIAL” at the top, the
dates 1776 and 1976 in the bottom corners, and displayed a graphic of cannons and
bombs bursting in air. From 1984 to 1987, the MVA issued a commemorative plate
honoring Maryland’s 350th anniversary. It bore the dates 1634 and 1984 in the top
corners and the words “350th Anniversary” at the bottom. The commemorative
Chesapeake Bay Plate became available in 1990. Unlike its predecessors, it can be
renewed from year to year. The commemorative Agricultural Plate became available in
2001, and it too can be renewed yearly.



                                           29
series. The registration number a vehicle owner happens to be assigned by the MVA is

the next one in the series. It serves as the unique alphanumeric identifier for the vehicle,

but has no intrinsic meaning.

                                            (d)

       The MVA argues that “there are no legitimate grounds on which to distinguish the

[specialty] plates at issue in [Walker] and the vanity plate[s] at issue in this case.”

Invoking the three grounds central to the Supreme Court’s government speech analysis in

Walker—that States historically have used license plates to communicate government

messages, that license plates are government IDs for vehicles and therefore are closely

identified with the State in the public mind, and that the State exercises direct control

over the messages on license plates—it asserts that “Maryland’s vanity plates are . . .

government speech, and the State is free to recall plates . . . that include messages with

which the State does not wish to be associated.” We disagree.

       To be sure, in deciding whether specialty plates are government speech, the

Walker Court considered it significant that, generally speaking, States long have used

their standard base license plates for self-promotion. While certainly not dispositive, it is

worth noting that for 100 years, until the General Assembly decided to celebrate

Baltimore’s pivotal role in winning the War of 1812, Maryland’s standard license plates

did not urge, promote, or tout anything about itself.       Picture-less, symbol-less, and

slogan-less, they were basic two-colored plates that can best be described as boring.

Multi-colored depictions of the State’s natural resources were reserved for

commemorative plates.

                                             30
      As “government IDs,” vanity plates differ significantly from specialty plates. The

registration number on a vanity plate is an identifier, as all license plate registration

numbers are, but it is more than that. The combination of characters the vehicle owner

selects creates a personalized message with intrinsic meaning (sometimes clear,

sometimes abstruse) that is independent of mere identification and specific to the owner.

Because it is the registration number that is being personalized, and registration numbers

must be unique, the message on a vanity plate necessarily will be one-of-a-kind. Indeed,

vanity plate messages are more “one-of-a-kind” than bumper stickers. At any given time,

there may be multiple Maryland vehicles displaying a particular bumper sticker, but there

only will be one Maryland vehicle displaying a particular vanity plate message. Specialty

plates do not bear unique personalized messages.        They are base plates specially

redesigned for particular organizations, reflecting their emblems, slogans, and names, and

may be obtained, for a fee, by any member of an organization for which the specialty

plate has been approved. Many Maryland vehicles display identical specialty plates; only

the registration numbers, which on a specialty plate have no intrinsic meaning and carry

no message, will vary.

      The State of Maryland does not create unique message-conveying vanity plates

and then offer them for sale to vehicle owners. The opposite happens. The State only

will manufacture a vanity plate upon the request of a vehicle owner who himself selects

the unique alphanumeric combination that becomes the message. The message on a

vanity plate serves the owner’s purpose of drawing attention to himself. That is the

genesis of the nickname “vanity plates.” So, historically, vehicle owners have used

                                           31
vanity plates to communicate their own personal messages and the State has not used

vanity plates to communicate any message at all. Unlike the license plate slogans that

States use “to urge action, to promote tourism, and to tout local industries[,]” Walker, 135

S. Ct. at 2248, vanity plates are personal to the vehicle owner, and are perceived as such.

From the vehicle owner’s perspective, his vanity plates tell the world something about

himself. From other drivers’ perspectives, vanity plates tell them something about the

vehicle’s owner, or at least challenge them to figure out what the owner is trying to

communicate. From the State’s perspective, vanity plates are a good source of revenue.

       Of course, vanity plates, like all license plates, are government-issued articles that

serve to identify the vehicles on which they are placed. As the Supreme Court observed

in Walker, license plates are government property and their governmental nature is

obvious. That does not mean that any message on a license plate is government speech.

If that were the case, all speech on what clearly is government property would be

government speech. That proposition has been widely rejected and is inconsistent with

the Supreme Court’s developed law on forum analysis. See Matwyuk, 22 F. Supp. 3d at

823–824 (“[P]rivate speech is not transformed into government speech simply because it

occurs on government property[.]”); see also Walker, 135 S. Ct. 2242 (“Forum analysis . .

. applies to government restrictions on purely private speech occurring on government

property[.]”); Perry v. McDonald, 280 F.3d at 166 (“It is well established that ‘the

government need not permit all forms of speech on property that it owns and

controls[.]’”) (quoting Int’l Soc’y for Krishna, 505 U.S. at 678).



                                             32
         The personal nature of a vanity plate message makes it unlikely that members of

the public, upon seeing the vanity plate, will think the message comes from the State.26

Unlike the messages on specialty plates, which, as explained, are not one-of-a-kind and

usually are displayed on a retooled plate design that bears graphics of emblems and

slogans for an organization, the messages on vanity plates are not official-looking. There

is nothing governmental about the message “BOB” or “FROSTY” or “68VETT” or

“LVMYDOG” or “B HAP E.” And the natural reaction of those who see the “BOB”

vanity plate will be to think that the driver of the vehicle is speaking and is saying, “Hey

world, I’m Bob.” Members of the public might assume, not unreasonably, that the

“BOB” vanity plates would not be on the vehicle if the MVA had not allowed them to be

issued. Given the plainly personal nature of vanity plate messages, however, people

making that assumption would not next assume that “BOB” is a message spoken by the

State. Indeed, they would not assume that the State has endorsed the message so as to

make the message its own. At most, they would assume that the State had permitted the

vehicle owner to display the owner’s requested message on the vanity plate.




26
     In his concurring opinion in Pleasant Grove City v. Summum, Justice Souter observed:
          [T]he best approach that occurs to me [to determine whether speech is
          government or private speech] is to ask whether a reasonable and fully
          informed observer would understand the expression to be government
          speech, as distinct from private speech the government chooses to
          oblige[.]
555 U.S. at 487.


                                             33
       Finally, the process for obtaining vanity plates, which gives the MVA discretion to

“refuse any combination of letters and numerals,” see § 13-613(c)(2), as implemented

and made specific by COMAR 11.15.29.02 and 11.15.07.01, is not one by which the

MVA exerts such tight control that the personalized messages become government

speech. Specialty plates are custom designed, official-looking alternate base plates for

various subsets of vehicle owners; as such, there is a stringent process by which the MVA

approves them. Ultimately, it is the government, not the organization seeking the

specialty plate, that determines the message that will be displayed, and how it will be

displayed, on a specialty plate. See Matwyuk, 22 F. Supp. 3d at 828.

       By contrast, vanity plates are customized personal messages to be displayed on an

already available license plate. The vehicle owners, not the State, create the proposed

messages and apply for them, and the MVA screens the applications. Proposed messages

that violate the MVA’s regulations, such as those that contain profanities, epithets, or

obscenities, are supposed to be denied, although, as this case illustrates, the screening

process does not always work. Ordinarily, a proposed vanity plate will be issued unless it

fails the screening process. Beyond the initial screening, there is no process by which the

MVA evaluates a proposed message for approval. Perhaps in recognition that the MVA

has no rigorous process for evaluating proposed vanity plates, the MVA has authority to

recall vanity plates issued in error. (There is no similar provision for specialty plates.)

Maryland’s vanity plate application process does not militate in favor of a finding that the

messages on vanity plates are government speech.



                                            34
      As mentioned, in Commissioner of the Indiana Bureau of Motor Vehicles v.

Vawter, the Indiana Supreme Court very recently held that vanity plates issued in that

State are government speech. There, a certified class challenged, facially, the

constitutionality of Indiana’s vanity plate program, arguing, inter alia, that the decision

making process used to deny or revoke vanity plates violated the First Amendment.27

Although the issue before the court concerned vanity plates, not specialty plates, the

court’s analysis of whether vanity plates are government speech precisely tracked the

Supreme Court’s analysis in Walker.

      The Vawter court observed that Indiana, like many other states, has used standard

base license plates to communicate by slogans, e.g., “WANDER” and “HOOSIER

HOSPITALITY,” and by graphics, such as an Indy 500 car, a checkered flag, and a scene

of a sunset over a farm. 2015 WL 6777765, at *3. It found that vanity plates, like all

license plates, are government IDs and therefore are “’routinely—and reasonably—

interpret[ed] . . . as conveying some message on the [issuer’s] behalf.’” Id. (quoting

Walker, 135 S. Ct. at 2249, in turn quoting Summum, 555 U.S. at 471) (second alteration

in original). The court also concluded that Indiana “‘maintains direct control’” over

vanity plate messages. Vawter, 2015 WL 6777765, at *4 (quoting Walker, 135 S. Ct. at

2249, 2284).



27
  The class representative was an automobile owner who happened to be a police officer,
and whose application for a vanity plate with the message “OINK” was granted but then
revoked.


                                            35
      The court rejected the arguments that vanity plates differ from specialty plates

such that, unlike specialty plates, vanity plates are not government speech. For the

reasons we already have explained, and as we shall elaborate, we find the Vawter court’s

government speech analysis unpersuasive.

      The court dismissed the argument that vanity plate messages are not government

speech because they are “unique” and “individually crafted.”           Vawter, 2015 WL

6777765, at *3.     It noted that, given Indiana’s history of using license plates to

communicate messages, “this difference [between specialty plates and vanity plates] is

secondary and does not change the principal function of state-issued license plates as a

mode of unique identification.” Id. The court failed to appreciate that, notwithstanding

that a message appears on a license plate, which always is a government ID, the unique

and personal nature of the message makes plain that the speaker is the driver/owner of the

vehicle, not the government.28


28
   In Commissioner of the Indiana Bureau of Motor Vehicles v. Vawter, ___ N.E. 3d ___,
No. 49S00-1407-PL-494, 2015 WL 6777765, *1 (Ind. Nov. 6, 2015), the court relied
upon the Supreme Court’s decision in Summum, 555 U.S. 460, in rejecting the argument
that the unique and personal nature of vanity plates is inconsistent with their being
government speech. In Summum, a city in Utah owned a small public park, in which
there were several monuments, including one displaying the Ten Commandments. The
city’s policy was that it would build a monument, or accept a monument paid for
privately, if the monument reflected the history of the city or its donor was a person or
entity with long-standing ties to the community. The city rejected a request by a religious
group without historical or community ties to donate a monument. The Supreme Court
held that permanent monuments displayed on public property typically are speech by the
government that owns the property, not private speech, as governments long have used
monuments on public property to speak to the public. The holding in Summum had
nothing to do with the uniqueness of the monuments. The monuments could have been

                                                          Continued…
                                            36
      Indeed, the Vawter court rejected the related argument that, for vanity plate

messages to be government speech, one would have to reasonably believe that a person

who saw the vanity plate “BIGGSXY,” FOXYLDY,” or “BLKJEW”—all actually

existing Indiana vanity plates—would think that the State of Indiana was making the

assertion. The court’s explanation was that the Walker “majority held that all of Texas’

specialty plates are government speech,” and that vanity plates “do not cease to be

government speech simply because some observers may fail to recognize that [the]

alphanumeric combinations are government issued and approved speech in every

instance.” Id. at *4. “[A] few exceptions do not undermine the conclusion that [vanity

plate messages] are government speech.” Id. (footnote omitted). The problem with this

reasoning is that vanity plate messages that do not appear to be coming from the

government are the rule, not the exception.

      We return to Mitchell’s vanity plates. As noted, he applied for and obtained the

vanity message “MIERDA” displayed on the commemorative Agricultural Plate, which

is an alternative to the standard base Plate. Mitchell acknowledges that, under Walker,

the scenes depicted on the Agricultural Plate and the words “Our Farms, Our Future,” at

the bottom of the plate, are government speech.       He argues that just because his




…continued
identical, or could have expressed identical concepts (e.g., peace, or commemoration of
veterans), and they still would have been a mode of government speech under the
Supreme Court’s analysis.


                                              37
personalized vanity message appears on a license plate that contains government speech

it does not make his vanity message government speech. We agree.

       Maryland’s commemorative plates simply are alternative base license plates that

vehicle owners may purchase for a price. They are similar to the base license plates of

many States that display scenes, slogans, or other depictions about the State. When a

vanity plate message appears on a base plate or commemorative plate, the unique,

personalized message about the vehicle’s owner (“BOB”) is distinct, and obviously so,

from the government message (“Our Farms, Our Future,” or “Treasure the

Chesapeake”). Although it is reasonable to assume that the owner of a vehicle that bears

a commemorative license plate endorses the government message the plate expresses

(otherwise why pay extra for it?), the converse is not the case. It is no more reasonable to

assume that a personal vanity plate message is endorsed by the State when it appears on a

commemorative plate than when it appears on a standard base plate. Again, private

speech does not become government speech merely because it takes place on government

property, and that is true even where other, government, speech also is taking place there.

See Matwyuk, 22 F. Supp. 3d at 823–824. See also Walker, 135 S. Ct. at 2242; Perry v.

McDonald, 280 F.3d at 166; Int’l Soc’y for Krishna, 505 U.S. at 678.

                                            (e)

       Having concluded that vanity plate messages are not government speech, we turn

to the forum doctrine to resolve the First Amendment issue. We first determine whether

vanity plates are a public forum or a nonpublic forum. We then apply the standard by

which government restrictions on speech in that forum is assessed to decide whether the

                                            38
State violated Mitchell’s constitutional right to freedom of speech when it recalled his

“MIERDA” vanity plates.

                             Are Vanity Plates a Public Forum?

          The parties agree, and it is beyond dispute, that vanity plates are not a traditional

public forum. In his opening brief, Mitchell argues that vanity plates are a “limited

public forum.” In his reply brief, he seems to take the position that they are a “designated

public forum.”       Whichever is the case, he maintains that, by enacting legislation

permitting vehicle owners to display “personalized messages” on license plates, i.e., to

obtain vanity plates, the State created a forum for free expression by members of the

public.

          The State counters that, if vanity plate messages are not government speech, then

“vanity plates constitute a nonpublic forum.” It relies upon Perry v. McDonald, 280 F.3d

159, in which the Second Circuit applied the forum doctrine to hold that vanity plates are

a nonpublic forum.29

          Before discussing Perry v. McDonald, we shall examine three seminal Supreme

Court forum doctrine cases on the distinctions between a public forum and a nonpublic

forum.


29
  Mitchell argues that we should not look to Perry v. McDonald, 280 F.3d 159 (2d Cir.
2001), in analyzing whether vanity plates are a public or nonpublic forum because the
Fourth Circuit clearly has held that vanity plates are a public forum. He is incorrect.
Every case he cites to support this assertion concerns specialty plates, not vanity plates.
There are no Fourth Circuit cases that even address whether a vanity plate is a public or
nonpublic forum.


                                               39
       In Perry Education Ass’n v. Perry Local Educators’ Ass’n, 460 U.S. 37 (1983),

the forum in question was the internal interschool mail system, including teachers’

mailboxes, for the Perry Township public schools. Perry Education Association (“PEA”)

was elected the sole bargaining representative for the teachers’ union. Under a collective

bargaining agreement, the Board of Education (“Board”) gave PEA access to the mail

system.   Other, rival, teaching organizations were not given access. Perry Local

Educators’ Association (“PLEA”), one such organization, filed suit against PEA and

certain Board members, alleging that they were violating its First Amendment right to

free speech by denying it access to the mail system. PLEA argued that the mail system

was a limited public forum, and no compelling government interest was served by

restricting its access to it. PEA and the Board members took the position that the mail

system was a nonpublic forum, and the restriction on access was reasonable.

       The federal district court entered judgment for PEA. The Seventh Circuit Court of

Appeals reversed, holding that, having opened its mail system to PEA, the Board violated

PLEA’s First Amendment right to free speech by denying it equal access to the system.

The Supreme Court granted a petition for writ of certiorari and reversed.

       The Court held that the mail system was a nonpublic forum. It explained that

when a government intentionally opens a government property for use for expressive

activity by the general public, it creates a public forum and is bound by the same speech-

restricting standards that apply in a traditional public forum, even if it had no obligation

to create the public forum to begin with. The Board’s intended purpose in establishing

the mail system was to facilitate internal communication of school related matters to

                                            40
teachers, not to provide a communication channel for the general public. Indeed, the mail

system never had been open to the general public. The practice always had been that any

outside entity wanting access to the mail system had to seek permission from the

individual building principal.     “This type of selective access does not transform

government property into a public forum.” Perry Educ. Ass’n, 460 U.S. at 47.

       Because the mail system was a nonpublic forum, the reasonableness standard

applied to the restrictions on its use. The Court concluded that the differential access to

the mail system was reasonable, because it enabled PEA to effectively perform its duties

as the exclusive bargaining representative for all Perry Township teachers.

       Two years after deciding Perry Education Ass’n, the Supreme Court revisited the

forum doctrine in Cornelius v. NAACP Legal Defense and Educational Fund, Inc., 473

U.S. 788 (1985). That case concerned a charity drive, aimed at federal employees, that

was held each year in a federal government workplace, during work hours.

Representatives of various non-profit health and welfare charities participated, displaying

information about themselves, handing out literature, and soliciting contributions from

the federal employees in attendance.       By Executive Order, as implemented by the

Director of the Officer of Personnel Management, charitable organizations whose

purpose was to attempt to influence public policy through political activity, advocacy,

lobbying, or litigation were not permitted to participate.

       In a suit in federal court, a number of excluded organizations challenged the

government restriction against their participating in the charity drive. They argued that

the charity drive was a limited public forum, and the federal government was violating

                                             41
their First Amendment rights by excluding them without a compelling government

interest. Ultimately, the case reached the Supreme Court.

       The Court identified the forum in question as the charity drive, not the federal

workplace generally. It observed that “[t]he government does not create a public forum

by inaction or by permitting limited discourse, but only by intentionally opening a

nontraditional forum for public discourse.” Cornelius, 473 U.S. at 802. To determine the

government’s intention in creating the forum, the Court looked to the policies and

practices of the program, the nature and character of the property, and whether the

property was compatible with expressive activity. From the program’s inception, the

practice had been to limit the participating charities to health and welfare organizations

not involved in political activities, lobbying, and such. That practice suggested that the

government did not intend to create a public forum for expressive activity. The nature of

the property also militated against any such intention. Like most workplaces, the federal

workplace exists to accomplish the business of the employer. And, although the program

was not incompatible with expressive activity, the fact that that activity took place there

did not imply that the program was a public forum. The Court held that the charity drive

was a nonpublic forum and that the restrictions imposed were reasonable.

       Finally, in 1992, in International Society for Krishna Consciousness, Inc. v. Lee,

the Supreme Court held that an airport terminal owned and operated by government

authorities is a nonpublic forum for First Amendment purposes. In that case, the Port

Authority of New York and New Jersey adopted regulations prohibiting the solicitation

of contributions and the distribution of literature at its three airports. The International

                                            42
Society for Krishna Consciousness, Inc. (known as “ISKCON”), brought a declaratory

judgment action challenging the regulations as violating its First Amendment right to free

speech. Ultimately, the Supreme Court rejected the challenge, in part, concluding that

the airport terminals were nonpublic fora in which speech by private citizens could be

restricted by the government if the restrictions were reasonable and viewpoint neutral.

The Court held that it was reasonable for the Port Authority to restrict solicitation, but not

distribution of literature.

       We return to Perry v. McDonald and license plates, in particular, vanity plates.

Paula Perry and her husband applied to the Vermont Department of Motor Vehicles

(“DMV”) for vanity plates bearing the letters “SHTHPNS,” which, Mrs. Perry eventually

acknowledged, stands for “shit happens.” The DMV had discretion, by statute, to deny a

requested vanity plate that was “‘offensive or confusing to the general public.’” 380

F.3d. at 163 (quoting Vt. Stat. Ann. tit. 23, § 304(d) (2000)). At the time, the DMV

followed an unwritten policy of denying, as offensive, requests for messages that

included “scatological terms.” (The policy later was put in writing.)

       The Perrys’ application was granted, and for about a month Mrs. Perry drove her

vehicle with the “SHTHPNS” vanity plates. A DMV employee happened to notice her

vanity plates while on the road and reported to his superiors that the plates must have

been issued in error. The DMV looked into the matter and wrote a letter informing the

Perrys that the plates were being recalled. Confusion about Mrs. Perry’s address (she and

her husband were in the process of separating) led to the DMV’s entering an order

revoking her vehicle’s registration. Ultimately, a hearing officer ruled that the DMV

                                             43
could not recall the vanity plates because there was no provision in Vermont law

allowing it to recall license plates.

       Anticipating that the DMV would refuse to issue her “SHTHPNS” vanity plates

upon re-registration of her vehicle, Mrs. Perry sued the Commissioner of the DMV and a

former DMV employee, in federal district court, seeking declaratory and injunctive relief

and damages. She claimed she had a First Amendment right to express her “SHTHPNS”

message on her vanity plates, and that any action by the DMV to prevent her from doing

so would violate that right. The defendants moved to dismiss the First Amendment

claim. The district court granted the motion, ruling that vanity plates are a nonpublic

forum; the State may restrict speech in that forum so long as the restriction is reasonable

and viewpoint neutral; and a restriction by the DMV against vanity plates that spell out,

by abbreviation, profanities such as the word “shit” meets that standard.

       On appeal before the Second Circuit, Mrs. Perry argued that vanity plates are a

designated public forum. The court focused its forum analysis on whether, in establishing

a “vanity plate regime,” 280 F.3d at 167, the government “‘intended to designate a place

not traditionally open to assembly and debate as a public forum,’” in which people can

engage in full expression and discourse, as they can do in a traditional public forum. Id.

(quoting Cornelius, 473 U.S. at 802).

       Applying forum doctrine principles as explained by the Supreme Court in Perry

Education Ass’n, Cornelius, and International Society for Krishna, the Second Circuit

reviewed Vermont’s vanity plate policies and practices and considered the nature of

vanity plates and their “‘compatibility with expressive activity.’” Perry v. McDonald,

                                            44
280 F.3d at 168 (quoting Cornelius, 473 U.S. at 802). The court took into account that

Vermont’s stated legislative policy for issuing license plates is to aid in vehicle

identification; and its purpose in establishing a vanity plate program is to raise revenue.

Neither one demonstrated an intention on the State’s part to create a public forum by

making vanity plates available. The court pointed out that access to vanity plates is

limited and the expressive activity in which people engage on them is subject to

regulation by the government, including restricting access to vanity plates when the

message sought to be conveyed is offensive, as determined by the DMV. This suggested

that Vermont “did not intend to designate a public forum on [its] vanity plates.” Id. The

court found that the “highly limited and extremely constrained means of expression” that

vanity plates offer is inconsistent with free and full public discourse, and hence with an

intention by Vermont to designate vanity plates as a public forum. Id. The court

concluded that Vermont vanity plates are a nonpublic forum, and therefore restrictions on

speech in that forum were not subject to strict scrutiny review. Id. at 169.

       The holdings of the Supreme Court in Perry Education Ass’n, Cornelius, and

International Society for Krishna, and the persuasive reasoning of the Second Circuit in

Perry v. McDonald, lead us to conclude that the State of Maryland did not intend to

create a public forum of any type by enacting vanity plate legislation, and that Maryland

vanity plates are a nonpublic forum.

       In 1904, Maryland first enacted legislation requiring motor vehicles to be

registered in order to be driven on public streets. See Laws of Maryland, 1904, Ch. 518,

as codified in Md. Code (1904), Art. 56, § 132 (effective date Apr. 12, 1904). Vehicles

                                             45
were assigned registration numbers, and their owners were given a piece of paper bearing

a number. A vehicle owner was responsible for coming up with a means to display the

registration number “upon the back” of the vehicle “in a conspicuous place, so as to be

plainly visible at all times.” Id. The registration number as displayed was supposed to be

by “separate Arabic numerals, not less than three inches in height, the strokes to be of a

width not less than three-eighths of an inch.” Id. In 1906, the law was amended to

require vehicle owners to display the registration number on the front of the vehicle as

well. See Laws of Maryland, 1906, Ch. 449, as codified in Md. Code (1904), Art. 56, §

132 (Cum. Sup. 1906) (effective date Apr. 3, 1906). Apparently, putting the burden on

vehicle owners to devise their own registration number displays did not work well. In

order to ensure that all vehicles would have registration numbers displayed, and thus be

readily identifiable visually, the law was changed, in 1910, to require all vehicles

registered in Maryland to display license plates issued by the State. This history makes

clear that the purpose of the statutory mandate for license plates on vehicles registered in

Maryland is identification of vehicles on the road. This policy remains, and applies to

license plates of all types. The policy does not evidence any intention on the part of the

State to create a forum for public discussion.

       By 1971, when vanity plates became available in Maryland, they already had

proven lucrative for other States. Maryland always has required payment of a fee for

vanity plates; and the fees generate revenue, which is the single benefit the State enjoys

from having a vanity plate program. It is evident, therefore, that Maryland’s purpose in

establishing a vanity plate program was, and still is, to raise money. This purpose does

                                             46
not reflect an intention on the part of the State to create a public forum, i.e., one for full

and free expression of ideas by members of the public. Rather, it demonstrates an

intention to tap into the egocentricities of vehicle owners, to the State’s financial benefit.

       Public access is a hallmark of a public forum, so the fact that the Maryland general

public does not have unimpeded access to vanity plates also militates against a

conclusion that the State intended to create a public forum in vanity plates. In traditional

and designated public fora, members of the public have full access to the forum for

indiscriminate speech; and for limited public fora, which are created when the

government “reserves [a forum] for certain groups or for the discussion of certain topics,”

the public has full access commensurate with the purpose of the forum. Rosenberger,

515 U.S. at 829.

       Vanity plates are not fully accessible to the public. They only may be obtained by

vehicle owners, and then only by the owners willing to pay a fee. More significantly,

under Maryland law a vehicle owner cannot obtain vanity plates without first being

granted permission by the State (through the MVA). This always has been the case, from

the time vanity plate legislation was enacted, and is inconsistent with any intention on the

part of the State to create a public forum. If the State had intended to make vanity plates

a public forum, it would not have conditioned access to them upon the permission of the

MVA. And vanity plates are not accessible for indiscriminate speech (or even for speech

on a particular topic or by a particular group, such as in a limited public forum). Rather,

to obtain permission from the MVA for a particular vanity plate, the requested plate must

comport with the statutory and regulatory limits on what may be displayed. This too is

                                              47
inconsistent with the creation of a public forum. The State would not have retained for

itself, through the MVA, discretion to refuse to grant a request for a vanity plate message

that is a profanity, epithet, or obscenity, and for the other reasons set forth in the vanity

plate statute and regulations, if its intention was to create a public forum.30

       Finally, we agree with what the Perry v. McDonald court deemed an “obvious

conclusion” – that the nature and character of vanity plates make them “an unlikely

means by which to engage in meaningful ‘assembly and debate’ or other expressive

activity.” 280 F.3d at 168 (citations omitted). “Because vanity plates are physically

restricted by size and shape and by the state’s interests, including that of vehicle


30
   In Vawter, the Indiana Supreme Court, having concluded that vanity plate messages are
government speech, proceeded nevertheless to consider whether vanity plates are a public
forum or a nonpublic forum, as the Walker Court did with respect to specialty plates. The
Vawter court concluded that vanity plates do not fit within the forum doctrine and, in
particular, are not a nonpublic forum. Its reasoning is circular. The court observed that a
nonpublic forum exists when the government is managing its property, and that property
is used for private speech; but where the government is using its property for government
speech, “that government speech necessarily crowds out all private speech on the same
property,” and therefore the property is not a nonpublic forum. Vawter, 2015 WL 6777765,
at *6. This reasoning assumes, in deciding whether the government is speaking, that the
government is speaking.
       In addition, the Vawter court’s reasoning is based on a misunderstanding of the
Perry Education Ass’n case. The court in Vawter points out that, in Perry Education
Ass’n, a government mail system was used to transmit official messages, personal
messages, and messages from private organizations. On that basis, it concludes that when
government speech and private speech take place on the same government property, the
government speech “crowds out” the private speech and the forum is not a nonpublic
forum. Vawter, 2015 WL 6777765, at *6. That is precisely the opposite of the Supreme
Court’s holding in Perry Education Ass’n. The Supreme Court held in that case that the
mail system was a nonpublic forum - - not that it was government speech, or that any
government speech taking place in the forum “crowded out” the private speech taking
place in the forum.


                                              48
identification, vanity plates are a highly limited and extremely constrained means of

expression.” Id. Of course, one cannot underestimate the capacity of human beings to be

pithy; and if that talent does not come naturally, the internet is chock full of websites with

letter and number message combinations.            See, e.g., leetspeak, Netlingo (2015),

http://www.netlingo.com/word/leetspeak.php; Staff Picks, COOLPL8Z.com (2005),

http://www.coolpl8z.com/staff-picked-best-custom-license-plates.php. Nevertheless, a

terse seven character vanity plate message that is viewed by many but cannot be

meaningfully answered or commented upon is not the kind of full expressive activity that

takes place in a public forum.

       In short, in Maryland, license plates are State property that the State regulates so

they will serve their primary purpose of identifying vehicles. For a fee, and with the

permission of the MVA, vehicle owners may choose the combination of letters and

numbers that will appear on their license plates. Like the mail system in Perry Education

Ass’n, the charity drive in Cornelius, and the airport terminals in International Society for

Krishna, this vanity plate program is not a forum created by the State for access by the

public for full and free expression of ideas. It is a revenue producing program by which

vehicle owners, with advance approval of the State, may engage in limited expression on

government owned and regulated property. The Supreme Court in Cornelius made clear

that the government does not create a public forum by permitting limited discourse on

government property, which is the case with vanity plates. Accordingly, Maryland vanity

plates are a nonpublic forum.



                                             49
 Is the MVA’s Prohibition Against Profanities on License Plates, Including Vanity
        Plates, Reasonable and Viewpoint Neutral, as Applied in This Case?

       “Control over access to a nonpublic forum can be based on subject matter and

speaker identity so long as the distinctions drawn are reasonable in light of the purpose of

the forum and are viewpoint neutral.” Cornelius, 473 U.S. at 806.

       Mitchell contends that even if vanity plates are a nonpublic forum, the MVA

violated his First Amendment right to free speech by recalling his “MIERDA” vanity

plates, because doing so was not reasonable and viewpoint neutral. Not surprisingly, the

State takes the contrary view.

       In Perry v. McDonald, after determining that vanity plates are a nonpublic forum,

the Second Circuit addressed whether Vermont’s policy of denying vanity plates

requesting offensive terms, including scatological terms, violated Mrs. Perry’s First

Amendment right to free speech.       It concluded that the policy was reasonable and

viewpoint neutral. The court reasoned that because “license plates are governmental

property intended to serve a governmental purpose,” they “will be associated with the

state that issues them”; therefore the State has “a legitimate interest in not communicating

the message that it approves of the public display of offensive scatological terms on state

license plates.” Perry v. McDonald, 280 F.3d at 169. The policy served that legitimate

State interest.   In addition, it was not directed at suppressing speech – Mrs. Perry

remained free to place a “SHTHPNS” bumper sticker on her vehicle – but at

disassociating the State from the speech. Accordingly, Vermont’s policy precluding




                                            50
vehicle owners from obtaining vanity plates bearing offensive scatological terms, such as

“shit,” was reasonable.

       This analysis applies to Maryland’s restriction against profanities (and obscenities

and epithets) on vanity plates as well, and remains viable after the Supreme Court’s

Walker decision. For the reasons we have explained, the personal nature of a message on

a vanity plate makes clear that the vehicle owner, not the State, is speaking.

Nevertheless, license plates are government property and IDs for vehicles, and vanity

plate messages only may be obtained by a vehicle owner with the permission of the State,

through the MVA. Although people who see a vanity plate bearing a profanity will not

think that the profanity is the State’s message, they will think that the State has deemed

the message acceptable for display to the public at large, including to children. As the

Perry v. McDonald court observed, the State has a legitimate interest in not

communicating that message. Id. And the most effective way of advancing that interest

is to preclude vanity plates bearing profanities, epithets, or obscenities. Maryland’s

restriction is reasonable, and was reasonably applied in this case.

       The Perry v. McDonald court also concluded that Vermont’s policy prohibiting

offensive scatological terms on vanity plates was viewpoint neutral. The court explained:

        [T]he government may reasonably restrict expressive activity in a
        nonpublic forum on the basis of content, but not on the basis of the
        speaker’s viewpoint. For instance, a state might be permitted to prohibit
        speech on scatological subjects, but it may not be able to prohibit
        expression of particular views about such subjects.
Id. at 170 (internal citations omitted). This reasoning likewise applies to the MVA’s

regulation against profanities, epithets, and obscenities on vanity plates. The regulation

                                             51
does not discriminate against expressive activity based on viewpoint.          It restricts

expressive activity based on subject matter.

       Finally, Mitchell asserts that the restriction as applied to his vanity plates was

unreasonable and was not viewpoint neutral because the word “mierda” has several

meanings, some of which are not profane. We disagree. Mitchell acknowledged that

“mierda” is Spanish for “shit,” a profanity, and there was other evidence that the word is

used as a profanity. Indeed, Mitchell’s example of another meaning for the word – “good

for nothing” – still is the use of the word as a profanity. If, as Mitchell maintained, he

was using the word to mean “compost” and was advocating that “we ought to go more

with the earth and the compost,” there is no explanation for why he did not apply for

vanity plates with the word “EARTH” or “COMPOST,” neither of which is a profanity.

       In Kahn v. Department of Motor Vehicles, the petitioner, a court reporter, obtained

vanity plates which read: “TP U BG.” 16 Cal. App. 4th at 162. After she had used the

plates for years, a member of the public complained about them, saying that in

“stenographic shorthand TP = F [and] BG = CK”; so with the “U” between them, they

spelled “F” “U” “CK.” Id. The petitioner acknowledged that her vanity plates were

based on court reporting shorthand, but maintained that the shorthand actually translated

into the phrase “if you can” and that she did not know it could have another meaning. Id.

(Apparently, the meaning of the phrase varied depending upon the number of keystrokes

used to produce it and its context.) The Department of Motor Vehicles cancelled her

vanity plates because they violated its regulation against vanity plates that carry

“connotations offensive to good taste and decency.” Id. at 168.

                                               52
      Ultimately, the cancellation was upheld by the California intermediate appellate

court. The petitioner argued, in effect, that her vanity plates were not offensive because

not everyone who would see them would understand them to have the offensive meaning.

Not persuaded by that argument, the court commented:

        This is the equivalent of arguing that, in order to be rejected as a license
        identification symbol, “puta” must be understood as offensive in that
        form by all those who know no Spanish and thus cannot translate it as
        “whore.” Is a word any less offensive because only 1 percent or ½
        percent of the state’s population know the language in which it is
        expressed? To have a “connotation[] offensive to good taste and
        decency . . . a word need not be understood in that manner by every
        addressee. The test is what people of ordinary intelligence (who know
        the language in question) would understand from the use of the word.

Id. at 170.   The evidence before the agency showed the number of licensed and

unlicensed court reporters in California and that there was a “sizable number” of other

people who understand that shorthand. Id. Thus, there was a “significant audience for

the offensive meaning” into which the phrase can be translated. Id.

      The same reasoning applies in the case at bar. There may be some people who

will see the word “mierda” on Mitchell’s vanity plates and think the word is a reference

to “compost” or “trash” that is not profane. There may be some people who will not have

any idea what it means. There was substantial evidence, however, that people of ordinary

intelligence who know Spanish will understand the word to be the profanity “shit.”

There was no dispute that Maryland’s population includes a significant audience of




                                            53
people of all ages who understand Spanish.31 The restriction against profanities on

license plates, as applied by the MVA to Mitchell’s “MIERDA” vanity plates, was

reasonable and viewpoint neutral.

                                    JUDGMENT OF THE CIRCUIT COURT FOR
                                    PRINCE GEORGE’S COUNTY AFFIRMED.
                                    COSTS TO BE PAID BY THE APPELLANT.




31
   Based on 2010 census data, the U.S. Census Bureau estimated that 9.3% of Maryland’s
population was “Hispanic or Latino” in 2014. U.S. Census Bureau, State & County
QuickFacts:          Maryland,          Census.gov       (Oct.         14,      2015)
http://quickfacts.census.gov/qfd/states/24000.html.




                                          54